SILBERMAN, Judge.
Joseph Wildeson appeals the summary denial of his rule 3.800(a) motions for jail credit. In denying the claims, the trial court concluded that Wildeson correctly received 185 days of jail credit and that he was not entitled to additional jail credit. The trial court attached the criminal report affidavits, judgment and sentence, and case progress docket to support its conclusion.
The documents attached to the trial court’s order do not show the amount of time Wildeson actually spent in jail or in juvenile detention, and they do not establish the amount of jail credit to which he was entitled. Accordingly, we reverse the order of the trial court. On remand, if the trial court again denies Wildeson’s claim, it must attach those portions of the record that conclusively refute the claim for additional jail credit. See Thomas v. State, 863 So.2d 1277 (Fla. 2d DCA 2004).
Reversed and remanded.
CASANUEYA and VILLANTI, JJ., Concur.